           Case 2:20-cv-00326-MKD                    ECF No. 20       filed 09/21/21       PageID.1694 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                         BARBARA P,                                                                    Sep 21, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-cv-00326-MKD
                                                                     )
  KILOLO KIJAKAZI, ACTING COMMISSIONER OF                            )
              SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 16, is GRANTED. Defendant’s Motion for Summary Judgment,
’
              ECF No. 17, is DENIED. JUDGMENT entered in favor of Plaintiff REVERSING and REMANDING the matter to the
              Commissioner of Social Security for further proceedings consistent with the recommendation pursuant to sentence four
              of 42 U.S.C. § 405(g) contained within this Court's order at ECF No. 19.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Mary K. Dimke                                             on motions for summary judgment.




Date: September 21, 2021                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                          (By) Deputy Clerk

                                                                            Pam Howard
